Citation Nr: 0516617	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-06 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis (PTB) with bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1948 to June 1952.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 2003, this 
matter was remanded by the Board to correct a perceived 
deficiency concerning the requisite notice required regarding 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  A July 2003 
letter to the veteran from the RO provided him the necessary 
notice.  He failed to report for a hearing before a Veterans 
Law Judge in Washington, D.C. scheduled on May 15, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, a May 1961 rating action granted service 
connection for active, far advanced pulmonary tuberculosis, 
rated 100 percent.  The disability was recharacterized as 
moderately advanced, completely arrested, PTB  in a July 1961 
rating decision.  The 100 percent rating was reduced to 50 
percent from August 7, 1963, and further reduced to 30 
percent from August 7, 1967.  The veteran's PTB has never 
been rated less than 30 percent, and such rating 
"protected".  See 38 C.F.R. § 3.951(a).  An October 2004 
rating decision again recharacterized the disability, this 
time as moderately advanced inactive PTB with bronchitis.  In 
essence, while the RO granted service connection for 
currently symptomatic bronchitis, all service connected 
pulmonary disability continued to be rated 30 percent (under 
Diagnostic Code (Code) 6722) as moderately advanced inactive 
PTB.  The bronchitis was not rated under Code 6600 (for 
chronic bronchitis).  The RO simply continued the 30 percent 
protected rating for PTB.

The general rating formulas for evaluating interstitial, 
restrictive, and obstructive lung disease use the results of 
pulmonary function testing (PFT) and specifically the Forced 
Expiratory Volume in one second (FEV-1), the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC), and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), in terms of percentages of predicted, for 
evaluations from 10 percent to 100 percent, although the 
values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each 
level of disability (i.e., 10, 30, 60, and 100 percent) as to 
each type of lung disease (i.e., whether interstitial, 
restrictive, and obstructive).

For 60 and 100 percent ratings for, in this case, chronic 
bronchitis, consideration is given to the maximum exercise 
capacity as measured by oxygen consumption with cardiac or 
respiratory limitation.  For a 100 percent rating, 
consideration is also given to whether there is cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or a requirement of outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.97, Code 6600.

A December 2003 VA pulmonary function test report shows that 
bronchodilator response testing was not accomplished.  In 
order to evaluate the veteran's bronchitis under Code 6600 
post-bronchodilator findings are necessary (and essential to 
making an accurate determination of FEV1 findings).  Hence, 
the record currently before the Board is inadequate for 
rating purposes.  See 38 C.F.R. § 4.2.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a pulmonologist, to 
determine the severity of his service-
connected inactive PTB with bronchitis.  
All necessary testing should be done, to 
include PFT (both before and after 
bronchodilator) and any other appropriate 
testing.  The examiner should review the 
results of all testing prior to 
completion of the examination report.
The PFT results should be recorded in the 
appropriate manner for rating purposes, 
to include:  a) the percentage of 
predicted of FEV-1; b) the percentage of 
predicted of FEV-1/FVC; and c) the 
percentage of predicted of DLCO (SB).

The examiner should also specifically 
determine and note whether the veteran 
has:  a)  cor pulmonale (right heart 
failure), or; b)  right ventricular 
hypertrophy, or; c)  pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; d)  episode(s) of 
acute respiratory failure, or; e) 
requires outpatient oxygen therapy; and 
f)  the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

The examiner should opine/explain whether 
the "bronchitis" component of the 
service-connected pulmonary disability 
may be disassociated from the inactive 
PTB for rating purposes and, if so, how 
this impacts upon the PFTs results.  

It is absolutely imperative that the 
examiner has access to and reviews the 
veteran's claim folders for his pertinent 
medical history, and the should indicate 
that the claim folders were reviewed.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the veteran 
and his representative should have an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




